Citation Nr: 1234708	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 through November 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in April 2010, and a substantive appeal was timely received in June 2010.  The Veteran was scheduled a Board hearing for October 2011, but did not attend.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

To the extent that the record is raising an issue of entitlement to service connection for tinnitus, this issue is referred to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

FINDING OF FACT

The probative evidence of record reflects that the Veteran's currently diagnosed bilateral hearing loss did not originate in service or for many years thereafter, and is not related to any incident during service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in July 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records and lay statements have been associated with the record.

Additionally, the Veteran was afforded a VA examination in October 2009 and the examiner provided an etiological opinion with respect to the hearing loss claim.  The Board finds that the VA examination is fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's self-reported history of military and post-military noise exposure, and provided an opinion that is consistent with the rest of the evidence of record.  

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  


Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385.

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology, which requires a showing "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

In statements throughout the duration of the appeal, the Veteran maintains that he is entitled to service connection for a hearing loss disability based on in-service noise exposure.  The Veteran contends in his July 2009 statement that he has experienced ringing and hissing in his ears since boot camp in 1966 when he came close to a loose grenade.  He claims to have sustained a concussion in the trenches, which he claims damaged his ears as it left him with ringing and hissing sounds.  After this accident, the Veteran indicated that he was treated at the "sick call" but was told that "nothing was wrong."  

In his December 2009 notice of disagreement, the Veteran further indicates that after approximately 3 years of listening to signals and transmissions overseas in Japan and Turkey, the ringing in his ears became a series of pops, clicks, buzzes, and hums that continue to this day and grows worse with age.  The Veteran claims he underwent an extreme emotional event in Turkey after which he was relieved of security clearance, and he attributes this event to the fact that he had difficultly performing his duty of differentiating and identifying electronic signals.

The DD Form 214 indicates that the Veteran's military occupation was an Illustrator.  The Veteran, on appeal, clarified that he was not an Illustrator until after his noise exposure overseas.  He states that he was initially an Electronic Warfare Specialist and became an Illustrator after he could not perform his duties in Turkey.  

Psychiatric consultation notes and personnel records from 1969 reveal that the Veteran underwent a psychiatric evaluation in connection to separation from service as a conscientious objector.  Psychiatric consultation notes do confirm that the Veteran has had difficulties with his job overseas; however, it was not due to the reasons that he cited.  He was removed from his position overseas because he was a conscientious objector of the war and precautionary separation measures were taken by the military.

The Veteran has not presented any evidence that he had a hearing loss disability in service.  Upon induction examination in December 1965, the examining physician did not find any problems related to hearing or the ears.  On his report of medical history, the Veteran indicated that he had ear, nose or throat trouble, and the examining physician elaborated that he underwent a tonsillectomy at age 4.  The medical report indicates a "0" for audiometer testing of both the right and left ears at the varied frequencies of 500, 1000, 2000, and 4000 Hertz.  The report revealed that the Veteran's ears and drums were within normal limits.  

Service treatment records indicate that the Veteran received an eye examination by an eye, ear, nose and throat service in February 1966 in Fort Ord as this visit did not pertain to an ear issue.  Medical notes in September 1966 show that the treating physician observed that the Veteran had plugged-up ears.  Upon physical examination, the physician noted that the Veteran had an upper respiratory infection.  Service treatment records show that he was treated on several more occasions in October 1966 in connection with his upper respiratory infection.  The physician noted that there was no inflammation of the ear drum or canal. 

The separation examination in November 1969 shows no complaints of hearing loss or ear-related problems.  No results were populated for the whisper test and "0" was listed straight across for the audiometer results.  The Veteran in his report of medical history at this time stated that he has or has had ear, nose, or throat trouble, but the accompanying physician's notes elaborated that the Veteran had an ear infection in 1966, which is corroborated in the service treatment entries.  Thus, the Board can conclude that the ear problems reported by the Veteran during service are likely attributable to some other treated medical condition as opposed to a hearing loss disability because records in service reveal that the Veteran did not complain about a hearing loss problem.  

The first medical document of record measuring hearing loss since separation from service is an April 2009 audiogram by a private audiologist at Mercer Professional Center.  The evidence of record clearly demonstrates that there is no indication that a hearing loss disability was incurred in service or that such disability manifested to a compensable degree within a year following service for purposes of presumptive service connection.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

The Veteran was afforded a VA examination in October 2009.  The VA audiologist reviewed the case file and medical records to include the induction and separation examinations and service treatment records which document the Veteran's ear infection in 1966.  The Veteran reported to the audiologist that his hearing loss is due to noise exposure beginning in basic training and compounded by the 3 years he served overseas in Japan and Turkey, listening to signals and transmissions.  He denied occupational and recreational noise exposure.  A physical examination of the ears was conducted, puretone thresholds for each ear were measured, and a speech recognition test was also administered.  Based on the results, the audiologist diagnosed the Veteran with sensorineural normal to moderate hearing loss, bilaterally.  The audiologist ultimately opined that because hearing was documented as within normal limits at the time of induction and separation from service, it is less likely as not that the current measurable hearing loss was caused during military service.  The audiologist further commented "[t]here is no scientific basis for delayed or late onset noise-induced hearing loss and therefore there is no scientific basis for concluding that delayed onset of hearing loss exists.  Likewise, there was no active otolocial/middle ear pathology at the time of [this] examination."  

The Veteran is competent to describe symptoms of an injury or illness and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  As such, it is within the scope of the Veteran's competency for him to attest to noise exposure in service and any continual hearing loss symptoms thereafter.  However, he is not competent to declare that he had a hearing loss disability according to VA standards or testify that either the symptoms of his noise exposure in service are related to his current hearing loss disability.  Even accepting as true the Veteran's statements on appeal and the VA audiology results in October 2009 identifying a present hearing loss disability pursuant to VA standards, the record evidence does not support the contention that the Veteran's present hearing loss is related to his noise exposure in service.

The competent and credible medical evidence of record is the October 2009 VA examination in which the audiologist furnishes an adequate nexus opinion, which is negative.  Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed hearing loss disability, the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to his active military service.  As such, the claim for service connection for hearing loss is denied.  See 38 C.F.R. § 3.303(d).  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.





______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


